





AMENDED AND RESTATED
SOUTHWEST AIRLINES CO.
2005 EXCESS BENEFIT PLAN
(as amended and restated, effective as of January 1, 2018)





--------------------------------------------------------------------------------





AMENDED AND RESTATED
SOUTHWEST AIRLINES CO.
2005 EXCESS BENEFIT PLAN
(as amended and restated, effective as of January 1, 2018)


 
Table of Contents
Page
 
 
 
ARTICLE I
DEFINITIONS
1
ARTICLE II
ELIGIBILITY
4
ARTICLE III
CREDITS TO ACCOUNT
4
ARTICLE IV
ENTITLEMENT TO BENEFITS
5
ARTICLE V
PAYMENT OF BENEFITS.
6
ARTICLE VI
IN-SERVICE WITHDRAWALS AND LOANS
8
ARTICLE VII
ADMINISTRATION OF THE PLAN
9
ARTICLE VIII
CLAIMS REVIEW PROCEDURE
10
ARTICLE IX
LIMITATION OF RIGHTS
11
ARTICLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE
12
ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE PLAN
12
ARTICLE XII
STATUS OF PARTICIPANT AS UNSECURED CREDITOR
13
ARTICLE XIII
GENERAL AND MISCELLANEOUS
13






--------------------------------------------------------------------------------







AMENDED AND RESTATED
SOUTHWEST AIRLINES CO.
2005 EXCESS BENEFIT PLAN
(as amended and restated, effective as of January 1, 2018)
PREAMBLE
WHEREAS, Southwest Airlines Co., a corporation formed under the laws of the
State of Texas, previously established the Southwest Airlines Co. 2005 Excess
Benefit Plan, as amended and restated effective as of March 1, 2016, an excess
benefit plan for the exclusive benefit of a select group of highly compensated
employees of Southwest Airlines Co., to restore retirement benefits decreased
due to limitations imposed by Section 415 of the Internal Revenue Code of 1986;
and
WHEREAS, such plan has been designed to comply with Section 409A of the Internal
Revenue Code and the provisions of the final regulations promulgated pursuant to
Section 409A of the Internal Revenue Code, as well as other Department of
Treasury and Internal Revenue Service guidance; and
WHEREAS, Southwest Airlines Co. now desires to amend and restate the plan, in
its entirety, effective as of January 1, 2018 to incorporate changes negotiated
with the Southwest Airlines Pilots’ Association through collective bargaining;
and
WHEREAS, Southwest Airlines Co. intends that any Participant or Beneficiary
under such plan shall have the status of an unsecured general creditor with
respect to such plan and any Trust Fund;
NOW, THEREFORE, the 2005 Excess Benefit Plan is hereby amended and restated in
its entirety, effective as of January 1, 2018, as follows:
ARTICLE I
DEFINITIONS
1.1“Account” shall mean the record maintained by the Committee showing the
monetary value of the individual interest in the Plan of each Participant or
Beneficiary. The term “Account” shall refer only to a bookkeeping entry and
shall not be construed to require the segregation of assets on behalf of any
Participant or Beneficiary.


1.2“Affiliate” means each entity that would be considered a single employer with
the Company under Section 414(b) or Section 414(c) of the Code, except that the
phrase “at least 50%” shall be substituted for the phrase “at least 80%” as used
therein.


1.3“Aggregated Plan” means all agreements, methods, programs and other
arrangements that are aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations.


1.4“Beneficiary” means the person or trust each Participant designates on a
beneficiary designation form authorized and provided by the Committee (subject
to the spousal consent requirements below) to receive the benefits payable under
the Plan upon or after the Participant’s death. The Participant may change the
Beneficiary so designated (subject to the spousal consent requirements set forth
below) at any time or from time to time during his or her life by signing and
filing a new beneficiary designation form with the Committee. The following
rules apply:





--------------------------------------------------------------------------------





(a)     Unless the Participant elects otherwise under this Section 1.4, the
Participant’s Beneficiary under the Plan is the Participant’s beneficiary under
the ProfitSharing Plan. If a Participant makes a Beneficiary designation for
this Plan, then payment of his or her benefits under the Plan will be payable in
accordance with the provisions of this Section 1.4, without regard to any
beneficiary designations under the ProfitSharing Plan.


(b)     If a Participant is married, he or she may designate a Beneficiary other
than his or her Spouse if (1) his or her Spouse consents to such designation in
the manner the Committee prescribes, the consent acknowledges the effect of such
designation and the designation is witnessed by a notary public; or (2) it is
established to the satisfaction of the Committee that there is sufficient reason
why the consent may not be obtained. Despite the foregoing, any designation by a
Participant of the Participant’s Spouse as Beneficiary will be void if the
Participant and such prior Spouse divorce, as long as the Committee receives
notice in a form acceptable to the Committee of such divorce before payment has
been made in accordance with the existing designation or designations on file
with the Committee. If a Beneficiary designation is void because of divorce,
then the amount that would have been distributed to the Participant’s former
Spouse will instead be distributed to the Participant’s alternate Beneficiary
(if any), or, if the Participant hasn’t designated an alternate Beneficiary, as
required by Section 1.4(c).


(c)    If a Participant’s designation is legally ineffective for any reason, or
if no Beneficiary survives to the date payment is due, then any amount to which
such Participant or Beneficiary is entitled will be paid to his or her estate.
For purposes of this Plan, the production of a certified copy of the death
certificate of any Participant or other person is sufficient evidence of death,
and the Committee will be fully protected in relying on it. In the absence of
such proof, the Committee may rely upon whatever other evidence of death it
considers necessary or advisable.


1.5“Board” shall mean the Board of Directors of the Company.


1.6“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.


1.7“Committee” shall mean the committee designated by the Board to administer
the Plan; provided that day-to-day administration of the Plan may be handled by
an appropriate department of the Company or third-party administrator.


1.8“Company” shall mean Southwest Airlines Co., or its successor or successors.


1.9“Deferral Amount” shall mean that percentage of a Participant’s Excess Amount
with respect to which such Participant has made a deferral election, as provided
in Section 3.1 hereof.


1.10“Excess Amount” shall mean, for a particular Plan Year, the amount by which
the allocation(s) of a Participant under the Retirement Plans that are
attributable to such Plan Year are reduced by reason of the application of the
limitations set forth in Section 415 of the Code.


1.11“Mandatory Retirement Age” shall, with respect to each Southwest Airlines
Co. pilot, mean the mandatory retirement age for commercial airline pilots, if
any, imposed by the Federal Aviation Administration or applicable law.





--------------------------------------------------------------------------------





1.12“Participant” shall mean an employee of the Company who has met the
eligibility requirements for participation in this Plan, as set forth in Article
II hereof, and who has made a deferral election under the Plan, as provided in
Section 3.1 hereof.


1.13“Plan” shall mean the Amended and Restated Southwest Airlines Co. 2005
Excess Benefit Plan, as set forth in this document.


1.14“Plan Year” shall mean the annual period beginning on January 1 and ending
on December 31, both dates inclusive of each year.


1.15“Prior Plan” shall mean the Southwest Airlines Co. 2005 Excess Benefit Plan,
as amended and restated effective January 1, 2008, and the Southwest Airlines
Co. 2005 Excess Benefit Plan, effective for Plan Years commencing on and after
January 1, 2004.


1.16“Retirement Plans” shall mean the Southwest Airlines Co. ProfitSharing Plan
(the “ProfitSharing Plan”), the Southwest Airlines Co. 401(k) Plan, and the
Southwest Airlines Co. Pilots Retirement Savings Plan, each as amended from time
to time.


1.17“Separation from Service” shall mean a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Company and all Affiliates to 20% or less of the average level of bona fide
services performed by the Participant for the Company and all Affiliates
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and all Affiliates if less than thirty-six (36) months). The determination of
whether a Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Section 409A of the Code.


1.18“Specified Employee” shall mean a key employee, as defined in Section 416(i)
of the Code, without regard to paragraph (5) thereof, of the Company, as
contemplated in Section 409A of the Code.


1.19“Spouse” shall mean a person who qualifies as the Participant’s spouse for
purposes of federal tax law.


1.20“Trust Agreement” shall mean any agreement, and its amendments, between the
Company and the Trustee to carry out the Plan’s provisions.


1.21 “Trustee” shall mean the designated trustee acting at any time under the
Trust Agreement.


1.22“Trust Fund” shall mean the cash and other properties held and administered
by the Trustee in accordance with the Trust Agreement.


1.23“Valuation Date” shall mean each business day on which the financial markets
are open for trading activity, or such other dates as shall be established by
the Committee.




ARTICLE II
ELIGIBILITY


Prior to the end of each Plan Year, the Committee shall, in a timely manner,
notify those individuals whom it has determined may have an Excess Amount for
the following Plan Year (an “Eligible Plan Year”)





--------------------------------------------------------------------------------





that equals or exceeds $1,000, which individuals shall constitute a select group
of highly compensated employees of the Company. Such individuals may elect to
participate hereunder with respect to an Eligible Plan Year, in the manner
prescribed by the Committee. The determination as to the eligibility of any
individual to participate in the Plan or to continue to participate shall be in
the sole and absolute discretion of the Committee, whose decision in that regard
shall be conclusive and binding for all purposes hereunder. Participants may
only begin participating in the Plan on the first day of the Plan Year.
ARTICLE III
CREDITS TO ACCOUNT


3.1Effective January 1, 2005, and continuing for each Plan Year thereafter, each
eligible individual may irrevocably elect to defer a whole percentage of his
Deferral Amount for the Plan Year. This election must be made in the manner the
Committee prescribes, by December 31 before the Plan Year to which it relates-or
such earlier date as the Committee may establish and communicate to eligible
individuals-and may not exceed the maximum amount the Committee establishes.
Each deferral election with respect to an Eligible Plan Year shall be contingent
on a minimum Excess Amount of $1,000 and such deferral election shall not be
effective if the Participant’s Excess Amount for that Eligible Plan Year is less
than $1,000. Subject to the preceding sentence, a Participant’s deferral
election under this Section 3.1 will be effective for all subsequent Eligible
Plan Years for which such Participant is eligible to make a deferral election,
unless before the beginning of an Eligible Plan Year, the Participant
affirmatively changes such election in the manner prescribed by the Committee.


3.2As soon as practicable after the date when the Company funds its
contribution, if any, for an Eligible Plan Year to the ProfitSharing Plan, the
Company will credit a Participant’s Deferral Amount, if any, that is
attributable to contributions that would have been made to the ProfitSharing
Plan, but for the limitations of Code Section 415, to the Account of such
Participant. Despite the preceding sentence, if such Participant is not actively
employed on the date when such ProfitSharing contribution is funded or if the
Participant’s Excess Amount for such Eligible Plan Year is less than $1,000,
such Excess Amount will be paid to the Participant in a cash lump sum during the
calendar year immediately after the Eligible Plan Year. Further, as soon as
practicable after the date when the Company would have funded any contribution
to the Southwest Airlines Co. Pilots Retirement Savings Plan for Non-Elective
Contributions (as defined under such plan), of $1,000 or more, but for the
limitations of Code Section 415, the Company will credit a Participant’s
Deferral Amount, attributable to such missed Non-Elective Contributions, to the
Account of such Participant.


3.3As of each Valuation Date, the Committee shall credit to each Participant’s
Account the deemed income or losses attributable thereto, as provided in Section
3.4 below, as well as any other credits to or charges against such Account,
including such Participant’s pro rata portion of Plan administrative expenses.
All payments from an Account between Valuation Dates shall be charged against
the Account as of the preceding Valuation Date.


3.4Each Participant, prior to initial participation in the Plan, may, in the
manner prescribed by the Committee, designate the manner in which amounts
credited to such Participant’s Account, as provided above, shall be deemed to be
invested among the various options designated by the Committee for this purpose;
provided however, that any such designation in effect under the Prior Plan on
December 31, 2004 shall automatically carry over and apply to this Plan
effective January 1, 2005 until changed by the Participant. A Participant may
change the investment designation as of any Valuation Date solely with respect
to amounts credited to such Participant’s Account after the date of such change,
which change shall be effected by filing an election with the Committee, in the
manner prescribed by the Committee, within the period of time prior to such
Valuation Date established by the Committee. The Participant must designate, in
such minimum





--------------------------------------------------------------------------------





percentages or amounts as may be prescribed by the Committee, that portion of
the amount to be credited to the Account of such Participant that is to be
allocated to each investment option offered hereunder. In the absence of any
such investment designation, amounts credited to a Participant’s Account shall
be deemed to be invested in such property as the Committee, in its sole and
absolute discretion, shall determine. In no event may any Participant designate
the investment of amounts credited to an Account in stock or other securities of
the Company. The Committee may, but shall not be obligated to, invest amounts
credited to a Participant’s Account in accordance with the investment
designations of such Participant; nevertheless, the Account of such Participant
shall be credited with the amount of income, gains and losses attributable
thereto, as if the amounts credited to such Account had been so invested. The
Committee shall be authorized at any time and from time to time to modify,
alter, delete or add to the investment options hereunder. In the event a
modification occurs, the Committee shall, prior to the effective date of such
change, notify those Participants whom the Committee, in its sole and absolute
discretion, determines are affected by the change. The Committee shall not be
obligated to substitute options with similar investment criteria for existing
options, nor shall it be obligated to continue the types of investment options
presently available to the Participants.


ARTICLE IV
ENTITLEMENT TO BENEFITS


Except as otherwise provided herein, each Participant (or, in the case of death,
the Beneficiary of such Participant) shall be entitled to receive benefits
hereunder upon (i) such Participant’s Separation from Service, (ii) such
Participant’s attainment of Mandatory Retirement Age, (iii) such Participant’s
death, or (iv) the occurrence of an unforeseeable emergency (subject to the
Committee’s approval of a request pursuant to Article VI below). The time and
form of the payment of benefits to a Participant in the event of Separation from
Service, attainment of Mandatory Retirement Age, or death will be in accordance
with the provisions of Article V below. Any payment of benefits to a Participant
upon the occurrence of an unforeseeable emergency will be in accordance with the
provisions of Article VI below.
Each Participant or, in the case of the death of a Participant, the Beneficiary
of such Participant shall be entitled to the entire value of all amounts
credited to such Participant’s Account, as of the Valuation Date coincident with
the date of distribution hereunder.
ARTICLE V
PAYMENT OF BENEFITS.


5.1Time of Payment. A Participant may elect to receive or commence receiving
payment of his or her Account at one of the following times:


(a)    during the calendar year in which the Participant’s Separation from
Service occurs;


(b)    during the calendar year following the calendar year in which the
Participant’s Separation from Service occurs;


(c)    during the calendar year in which the Participant attains Mandatory
Retirement Age if Mandatory Retirement Age occurs earlier than the Participant’s
Separation from Service and, if not, during the calendar year in which the
Participant’s Separation from Service occurs; or


(d)    during the calendar year following the calendar year in which the
Participant attains Mandatory Retirement Age if Mandatory Retirement Age occurs
earlier than the Participant’s





--------------------------------------------------------------------------------





Separation from Service and, if not, during the calendar year following the
calendar year in which the Participant’s Separation from Service occurs.


Notwithstanding a Participant’s election, if a Participant has elected to
receive payment based on a Separation from Service and such Participant is a
Specified Employee at the time of his or her Separation from Service, such
Participant’s distribution will be delayed until the date that is six months
following his or her Separation from Service, to the extent required by Section
409A of the Code. In addition, despite a Participant’s election to the contrary,
in the event of a Participant’s death, payment will be made by December 31 of
the first calendar year after the calendar year of the Participant’s death.
5.2Form of Payment. A Participant may elect to receive payment of his or her
Account in either a lump sum in cash or in substantially equal annual cash
installments over a period certain not exceeding five (5) years. In the event a
Participant who has elected to receive cash installments is subject to a
six-month delay in accordance with Section 5.1 above, such Participant’s first
payment will include all installment payments that would otherwise have become
due during the period of delay. If a Participant elects to receive installment
payments, the Committee shall continue to credit the unpaid balance of the
Participant’s Account with the deemed income and losses attributable thereto, in
accordance with the provisions of Section 3.4 above, as well as with any other
credits to or charges against the unpaid balance of such Account, during the
period for which installment payments are made. Notwithstanding a Participant’s
election, (i) in the event of the Participant’s death, payment will be made in a
lump sum in cash; and (ii) a Participant who has elected installment payments
will receive a lump sum distribution in cash when the value of the Participant’s
Account is $25,000 or less.


5.3Timing of Elections as to Time and Form of Payment. A Participant must elect
the time and form of payment of his or her Account prior to the beginning of the
Plan Year with respect to which the Participant first makes his or her initial
deferral election under the Plan. Such election must be made in the manner
prescribed by the Committee. Such election will be irrevocable and will apply to
the Participant’s entire Account balance; provided, however, that prior to
January 1, 2009, each Participant will be provided the opportunity to make a
new, single election as to the time and form of payment of all amounts
previously credited to his or her Account, as well as amounts yet to be deferred
and credited (the “2009 Election”); and provided further, however, that a 2009
Election may not delay any payments a Participant would otherwise have received
during the 2008 calendar year and may not accelerate into 2008 any payments a
Participant would not have otherwise received in 2008.


5.4Default Elections. If a new Participant in the Plan fails to elect a time or
form of payment in accordance with the requirements of Sections 5.1 through 5.3
above, the Participant (or, if applicable, the Participant’s Beneficiary) will
automatically receive his or her payment in a lump sum in cash during the
calendar year following the calendar year in which the Participant’s Separation
from Service occurs or, in the event of the Participant’s death, during the
calendar year of the Participant’s death or, if later, within the ninety (90)
day period following the Participant’s death. If a Participant who has made an
election under the Prior Plan fails to make a 2009 Election, such Participant’s
prior election will continue to apply with respect to the following: (i) whether
payment will be triggered based on his or her Separation from Service or
attainment of Mandatory Retirement Age; (ii) whether payment will be made or
commence during the calendar year of or following his or her Separation from
Service or attainment of Mandatory Retirement Age, as applicable; and (iii)
whether payment will be made in a lump sum or in installments; however, all
other provisions of this Plan that govern time and form of payment will apply to
such prior election, and any reference to





--------------------------------------------------------------------------------





“termination of employment” in a Participant’s prior election shall be deemed to
mean Separation from Service.


5.5Change in Time of Payments. Notwithstanding any provision of this Article V
to the contrary, the benefits payable hereunder may, to the extent expressly
provided in this Section 5.5, be paid prior to or later than the date on which
they would otherwise be paid to the Participant.


(a)    Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account is required to be included in income by
the Participant prior to receipt due to a failure of this Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A, the Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of: (i) the portion of his or her Account required to
be included in income as a result of the failure of the Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A, or (ii) the balance
of the Participant’s Account.


(b)    Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay the Participant’s portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount in the Participant’s Account
or (ii) the aggregate of the FICA taxes imposed and the income tax withholding
related to such amount.


(c)    Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article V
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.


(d)    Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of benefits under this
Article V until the first calendar year in which the Company notifies the
Committee that the payment of benefits would not have such effect.


(e)    Administrative Delay in Payment. The payment of benefits hereunder shall
begin at the date specified in accordance with the provisions of the foregoing
paragraphs of this Article V; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant’s death, the Participant’s
Beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to Participant as of the date on which
payment would otherwise be made, the payment may be





--------------------------------------------------------------------------------





delayed until the first calendar year in which calculation of the amount is
administratively practicable.


(f)    No Participant Election. Notwithstanding the foregoing provisions, if the
period during which payment of benefits hereunder will be made occurs, or will
occur, in two calendar years, the Participant shall not be permitted to elect
the calendar year in which the payment shall be made.


ARTICLE VI
IN-SERVICE WITHDRAWALS AND LOANS


6.1In the event of an unforeseeable emergency, a Participant may make a request
to the Committee for a withdrawal from his or her Account. For purposes of this
Section, the term “unforeseeable emergency” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s Spouse, or a dependent (as defined in Section
152(a) of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)
of the Code) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, as in the case of a natural disaster), or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Any determination of the existence
of an unforeseeable emergency and the amount to be withdrawn on account thereof
shall be made by the Committee, in its sole and absolute discretion. However,
the amount to be withdrawn on account of an unforeseeable emergency may not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved: (i)
through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of deferrals under this Plan. In no event shall the need to send a Participant’s
child to college or the desire to purchase a home be deemed to constitute an
unforeseeable emergency. No member of the Committee shall vote or decide upon
any matter relating to the determination of the existence of such member’s own
financial hardship. A request for a withdrawal on account of an unforeseeable
emergency must be made in the manner prescribed by the Committee, and must be
expressed as a specific dollar amount. All hardship withdrawals shall be paid in
a lump sum in cash.


6.2Withdrawals shall be charged pro rata to the individual investment options in
which amounts credited to a Participant’s Account are deemed to be invested,
pursuant to such Participant’s designation under Section 3.4 hereof.


6.3In no event may a Participant receive a loan of any portion of his benefit
hereunder.




ARTICLE VII
ADMINISTRATION OF THE PLAN


7.1The Committee may establish a Trust Fund to hold Company assets to invest and
pay benefits in accordance with the Plan’s terms and those of the Trust
Agreement. Any benefits not paid from a Trust will be paid from the Company’s
general assets. Any Trust Fund will be subject to the claims of the Company’s
general creditors if the Company becomes Insolvent (as such term is defined in
the Trust Agreement).


7.2The Plan shall be administered by the Committee. The members of the Committee
shall not receive compensation with respect to their services for the Committee.
The members of the Committee shall





--------------------------------------------------------------------------------





serve without bond or security for the performance of their duties hereunder
unless applicable law makes the furnishing of such bond or security mandatory or
unless required by the Company. Any member of the Committee may resign by
delivering a written resignation to the Company and to the other members of the
Committee.


7.3 The Committee shall perform any act that the Plan authorizes expressed by a
vote at a meeting or in a writing signed by a majority of its members without a
meeting. The Committee may, by a writing signed by a majority of its members,
appoint any member of the Committee to act on behalf of the Committee. Any
person who is a member of the Committee shall not vote or decide upon any matter
relating solely to such member or vote in any case in which the individual right
or claim of such member to any benefit under the Plan is particularly involved.
If, in any matter or case in which a person is so disqualified to act, the
remaining persons constituting the Committee cannot resolve such matter or case,
the Board will appoint a temporary substitute to exercise all the powers of the
disqualified person concerning the matter or case in which such person is
disqualified.


7.4The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.


7.5The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries, subject to the provisions of this Plan and applicable law.


7.6Any action to be taken hereunder by the Company shall be taken by resolution
adopted by the Board or by a committee thereof; provided, however, that by
resolution, the Board or a committee thereof may delegate to any officer of the
Company the authority to take any such actions hereunder, other than the power
to amend or terminate the Plan.


ARTICLE VIII
CLAIMS REVIEW PROCEDURE


8.1In the event that a Participant or Beneficiary (the “Claimant”) is denied a
claim for benefits under this Plan, the Committee will, within a reasonable
period of time, but not later than ninety (90) days after its receipt of the
claim, provide the Claimant a written statement, which shall be delivered or
mailed to the Claimant by certified or registered mail to his or her last known
address, and which will contain the following:
(a)    the specific reason or reasons for the denial of benefits;
(b)    a specific reference to the pertinent provisions of the Plan upon which
the denial is based;





--------------------------------------------------------------------------------





(c)    a description of any additional material or information that is necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    an explanation of the review procedures and the time limits applicable to
such procedures, as provided below, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


In the event that the Committee determines that an extension is necessary due to
matters beyond the control of the Plan, the Committee will provide the Claimant
with the written statement described above not later than one hundred eighty
(180) days after receipt of the Claimant’s claim, but, in that event, the
Committee will furnish the Claimant, within ninety (90) days after its receipt
of the claim, written notification of the extension explaining the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision.
8.2    Within sixty (60) days after receipt of a notice of a denial of benefits
as provided above, if the Claimant disagrees with the denial of benefits, the
Claimant or his or her authorized representative may request, in writing, that
the Committee review the Claimant’s claim and may request to appear before the
Committee for the review. The Claimant will be given the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, as provided in
Department of Labor regulations. In conducting its review, the Committee will
consider all comments, documents, records, and other information relating to the
claim submitted by the Claimant or his or her authorized representative, whether
or not such information was submitted or considered in the initial benefit
determination.


8.3Within a reasonable period of time, but not later than sixty (60) days after
receipt by the Committee of a written application for review of the Claimant’s
claim, the Committee will notify the Claimant of its decision on review by
delivery or by certified or registered mail to the Claimant’s last known
address; provided, however, in the event that special circumstances require an
extension of time for processing such application, the Committee will so notify
the Claimant of its decision not later than one hundred twenty (120) days after
receipt of such application, but, in that event, the Committee will furnish the
Claimant, within sixty (60) days after its receipt of such application, written
notification of the extension explaining the special circumstances requiring the
extension and the date that it is anticipated that its decision will be
furnished. The decision of the Committee will be in writing and will include the
specific reasons for the decision presented in a manner calculated to be
understood by the Claimant and will contain reference to all relevant Plan
provisions on which the decision was based, as well as a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and a statement of the Claimant’s right to
bring an action under Section 502(a) of the Employee Retirement Income Security
Act of 1974. The decision of the Committee will be final and conclusive.


ARCITLE IX
LIMITATION OF RIGHTS


The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the Company. All employees of the Company and Participants shall
be





--------------------------------------------------------------------------------





subject to discharge to the same extent they would have been if this Plan had
never been adopted. The rights of a Participant hereunder shall be solely those
of an unsecured general creditor of the Company.
ARCITLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS TO
LEGALLY INCOMPETENT DISTRIBUTEE


10.1No benefits which shall be payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.


10.2 Whenever any benefit which shall be payable under the Plan is to be paid to
or for the benefit of any person who is then a minor or determined by the
Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.


ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE PLAN


11.1Amendment and Termination. The Company reserves the right at any time to
amend or terminate the Plan in whole or in part by resolution of the Board. No
amendment shall have the effect of retroactively changing or depriving
Participants or Beneficiaries of rights already accrued under the Plan.


11.2Effect of Termination. If the Plan is terminated, all deferrals shall
thereupon cease, but deemed income or losses shall continue to be credited to
the Deferral Accounts in accordance with Section 3.3 hereof. Notwithstanding the
foregoing, to the extent provided by the Company, the Plan may be liquidated
following a termination under any of the following circumstances:


(a)    the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


(b)    the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or the twelve
(12) months following a change of control within the meaning of Section 409A of
the Code; provided that all Aggregated Plans are terminated and liquidated with
respect to each Participant that experienced such change of control, so that
under the terms of the termination and liquidation, all such Participants are
required to receive all amounts of deferred compensation under this Plan and any
other Aggregated Plans within twelve





--------------------------------------------------------------------------------





(12) months of the date the Company irrevocably takes all necessary action to
terminate and liquidate this Plan and such other Aggregated Plans;


(c)    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (2) the Company terminates and liquidates all
Aggregated Plans; (3) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (4) all payments are made within twenty four (24)
months of the date on which the Company irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Company irrevocably takes all action necessary to terminate and liquidate
the Plan.


ARTICLE XII
STATUS OF PARTICIPANT AS UNSECURED CREDITOR


All benefits under the Plan are unsecured Company obligations and, except for
any assets that may be placed in a Trust Fund for this Plan, no assets will be
placed in trust or otherwise segregated from the Company’s general assets for
the Plan’s payment obligations. If any person acquires a right to receive
payments from the Plan, such right will be no greater than the right of any
unsecured general creditor of the Company.
ARTICLE VIII
GENERAL AND MISCELLANEOUS


13.1Severability. In the event that any provision of this Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of this Plan but shall be fully severable, and
this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.


13.2Construction. The Section headings and numbers are included only for
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of this Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.


13.3Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Texas unless superseded by federal law.


13.4No Requirement to Fund. The Company is not required to set aside any assets
for payment of the benefits provided under this Plan; however, it may do so as
provided in the Trust Agreement, if any. A Participant shall have no security
interest in any such amounts. It is the Company’s intention that this Plan be
construed as a plan that is unfunded and maintained primarily for the purpose of
providing deferred compensation for a select group of highly compensated
employees.


13.5Indemnification. To the extent permitted by applicable law, the Company
shall indemnify and hold harmless the members of the Committee from and against
any and all liabilities, costs and expenses incurred by such persons as a result
of any act, or omission to act, in connection with the performance of





--------------------------------------------------------------------------------





such person’s duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the gross
negligence, willful misconduct, and/or criminal acts of such persons.


13.6Taxes. All amounts credited and payable hereunder shall be reduced by any
and all federal, state and local taxes imposed upon the Participant or a
Beneficiary that are required to be paid or withheld by the Company.


13.7USERRA. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided to the extent necessary to comply with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA).











